Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1, 3-7, 9, 11-15, 17, and 18 are allowed. Claims 2, 8, 10, 16 are cancelled.

3.	The following is an examiner’s statement of reasons for allowance:  
4.    Applicants invention is drawn to a method of transmitting a resource allocation signal to a communication node, the resource allocation signal indicating an updated resource hopping rule for the communication node to transmit a signal, wherein the updated resource hopping rule is derived based on an initial resource hopping rule by adjusting a time period defined by the initial resource hopping rule thereby Thus, providing satisfactory hopping patterns.

The Applicants independent claim 1 recites a method, comprising:
transmitting a resource allocation signal to a communication node, the resource allocation signal indicating an updated resource hopping rule for the communication node to transmit a signal,
wherein the updated resource hopping rule is derived based on an initial resource hopping rule by adjusting a time period defined by the initial resource hopping rule
wherein the initial resource hopping rule defines a plurality of initial resource hopping patterns that are arranged in a column-row configuration, and
wherein the updated resource hopping rule defines a second updated resource hopping pattern as a portion of a first one of the plurality of initial resource hopping patterns, and wherein the second updated resource hopping pattern has fewer resource columns than the first one of the plurality of initial resource hopping patterns.

Regarding claims, 1, 9, and 17, prior art Xue et al. discloses in para [0106] [0106] Two resource sets, respectively, may start from a resource unit 350 with index #1 and a resource unit 360 with index #6 in the first time unit, and resource units 352, 362, 354, and 364 in a subsequent time unit may be determined based on a predetermined frequency hopping pattern. Each resource set may be divided into four resource subsets based on a predetermined time hopping rule. For example, the subsets 304, 306, 308, and 310 of resource set #1 300 may be designed by a time hopping rule `(period=16, repetition=4)` for periodic resource use. Here, the time hopping rule, `(period=16 and repetition=4),` means that time hopping is performed so that one subset has four consecutive sub-frames for the overall period of 16 sub-frames. Meanwhile, the subsets 322, 324, 326, and 328 of resource set #6 320 may be designed with a time hopping rule `(period=32, repetition=8)` for consecutive resource use. 
And the prior art Kobayashi et al.   [US 20060013285 A1]  [0133] the base station 2 determines a frequency-hopping pattern from the hopping channel candidate information, and informs the mobile station 1 of the frequency-hopping pattern using the 
However, combination of prior art of records Xue and Kobayashi does not discloses 
wherein the updated resource hopping rule defines a second updated resource hopping pattern as a portion of a third one of the plurality of initial resource hopping patterns, and wherein the second updated resource hopping pattern has a less number of resource columns than the third one of the plurality of initial resource hopping patterns.

Therefore, the claims, 1, 9, 17 are allowed for these above reasons. The respective dependent claims of independent claims 1, 9 and 17 are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated 
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.

Conclusion
5.	the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Sugitani et al. [US 20080247336 A1] Radio Communication System and Door Phone System Using the Same
Hamamura [US 20100183048 A1] Communication system and its method
Smith et al. [US 20120113967 A1] Frequency -Hopping Method for LTE Aperiodic Sounding Reference Signals
Yang et al. [US 20120250790 A1] Frequency selective IQ correction
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ATIQUE AHMED/Primary Examiner, Art Unit 2413